132 Ga. App. 746 (1974)
209 S.E.2d 25
HILLTOP AUTO SALVAGE, INC.
v.
MASON et al.
49489.
Court of Appeals of Georgia.
Submitted July 1, 1974.
Decided September 26, 1974.
Heyman & Sizemore, Benjamin H. Oehlert, III, for appellant.
Charles M. Lipman, Robert S. Horowitz, for appellees.
QUILLIAN, Judge.
The appellee obtained a divorce from Charles *747 Mason, Jr. in which Mason was required to pay alimony. When Mason became in arrears in his alimony payments the appellee obtained a judgment and had a summons of garnishment filed against the appellant, a company which Mason owned. A summary judgment was granted for the appellee and an appeal was filed. Held:
The appellant contends that the garnishment was not valid because certain portions of the debt were exempt and therefore not subject to garnishment. The appellant argues that both state and federal authorities support this position. With this contention we cannot agree. It has long been the law of this state that the provisions of Code § 46-208 (as amended, Ga. L. 1958, pp. 335, 336; 1970, p. 724) do not apply to garnishments for alimony. Bates v. Bates, 74 Ga. 105; Caldwell v. Central of Ga. R. Co., 158 Ga. 392 (123 SE 708); Huling v. Huling, 194 Ga. 819, 821 (22 SE2d 832).
Judgment affirmed. Bell, C. J., and Clark, J., concur.